By the Court.
The contract of the defendant for board was made with the partners, who kept the lodging-house jointly ; the payment for it was therefore a debt due to both jointly. The action, therefore, could not, by law, be brought and maintained by one only, Halliday v. Doggett, 6 Pick. 359. The most which the testimony of the witness tends to establish is, that the plaintiff agreed to guarantee the firm against any loss on the joint debt thus to be contracted by the defendant for his board. There had been no settlement of the partnership accounts, in which they had treated the amount owed by the defendant for board as a separate debt due to the plaintiff. Exceptions overruled.